Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Davis on 12-7-21.

	Claim 1 was rewritten as follows:
Claim 1		1. (Currently Amended)  An electric vehicle, comprising:
			a first electric vehicle including one or more components that have 
		memory storing unique identifications and having a unique public key
		stored at the one or more components, the electric vehicle being 
		coupled to a cloud that includes a server, the cloud storing a private key
		for each of an electric vehicle and providing each of an electric vehicle
		with the unique public key;
			the first electric vehicle configured to distribute information between
		different electric vehicles in a fleet of electric vehicles using a local
		wireless communication network to communicate information from
		the first electric vehicle to a fleet of electric vehicles and
			wherein the vehicle transmits vehicle component information 
		to cloud server, server looks up first and second component information

		from the cloud, the first and second components provide a verification
		of their existence, and when either the first or second component
		fails to provide a verification , the electric vehicle is not activated.

2.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689